DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/31/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a feedback amplifier coupled to a work electrode, the feedback amplifier configured to set or to maintain a voltage on the work electrode and to output a current corresponding to a work-electrode current flowing to or from the work electrode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16-17 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “… canceling, using the copy of the bias current and the copy of the offset current, the bias current and the offset current from output current, wherein a voltage drop across the output current mirror does not limit the range of possible work-electrode voltages” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 18-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a potentiostat configured to maintain a work-electrode voltage on the work electrode and further configured to measure a work-electrode current at the work electrode, the potentiostat including: an output-current mirror configured to duplicate a current corresponding to the work- electrode current as an output current at an output node; and a bias current source coupled between a voltage source and a feedback amplifier configured to output a bias current, the bias current source having a voltage drop that is lower than a voltage for a current mirror coupled to the work electrode” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Ahmadi et al. U.S. 2010/0066378 discloses (please see Fig. 21 and related text for details) an analogous circuit, namely a potentiostat circuit (2100 of Fig. 21) comprising: 
a feedback amplifier (2112 of Fig. 21) coupled to a reference electrode RE (instead of the claimed work electrode WE), the feedback amplifier configured to set or to maintain a voltage on the reference electrode (instead of the claimed work electrode) and to output a current the reference electrode current (instead of the claimed a work-electrode current) flowing to or from the work electrode; 
a bias current source (please note the upper current mirror M2/M3 would be considered as the claimed current source that providing current ICEO toward the bottom current mirror M5/M6) coupled between a voltage source  (VDD)and the feedback amplifier and configured to output (via drain of M2 of Fig. 21) a bias current, the bias current source having a voltage drop that partially determines an upper limit of a range of possible work-electrode voltages (please note Ref~378 teaches the use of CMOS native transistors reduce the likelihood of the influence of the voltage drop of the transistors 266 that may be considered negligible as described in paragraph [0085]); and 
an output current mirror (centered by M5/M6 of Fig. 21) coupled to the feedback amplifier and the bias current source, the output current mirror configured to mirror a mathematical combination of the bias current and the work-electrode current as an output current at an output node (Vout2 of Fig. 21), wherein a voltage drop across the output current mirror does not limit the range of possible work-electrode voltages.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843